Citation Nr: 1617713	
Decision Date: 05/03/16    Archive Date: 05/13/16

DOCKET NO.  09-09 545	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, Maryland


THE ISSUE

Entitlement to service connection for chronic vaginal infections.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

B. Rideout, Associate Counsel


INTRODUCTION

The Veteran had active duty service from April 1985 to April 1989.  She also had subsequent reserve duty service.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in Baltimore, Maryland.  The Board previously remanded the Veteran's claim in December 2010, July 2012, and June 2013 for further development.  The case is now back before the Board for appellate review.

The Veteran testified at a hearing before the undersigned Veterans Law Judge in Washington, D.C., in August 2010.  A transcript of that hearing has been associated with the claims file.
 
The Board notes that it also previously denied the Veteran's claim for a right knee disorder in the July 2012 decision and denied a claim for a gastrointestinal disorder in the June 2013 decision.  The Veteran did not appeal these Board decisions, however, review of the claims file indicates that the Veteran discussed a right knee and a gastrointestinal disorder claim in a February 2016 letter to her Senator, which included medical records.  To the extent such statements are attempts to raise the issues of entitlement to service connection for a right knee disorder and/or a gastrointestinal disorder, the Veteran and her representative are advised that a claim for benefits must be submitted on the application form prescribed by the Secretary.  38 C.F.R. §§ 3.1(p), 3.155, 3.160 (2015).  

The Board also notes that the file contains a letter from a law firm dated May 2014.  However, review of the claims file shows that the only Form 21-22 of record is that of the American Legion.  As a power of attorney and/or appropriate paperwork from the private law firm was not associated with the Veteran's claims file, and the American Legion Form 21-22 has not been revoked, the Board recognizes the American Legion as the Veteran's representative in this claim.

The Board also notes that, in addition to the paper claims file, there are files in Virtual VA and the Veterans Benefits Management System (VBMS).  VBMS contains a letter to the Veteran's Senator with attachments and a March 2016 brief filed on behalf of the Veteran by the American Legion.  The remainder of the documents in those files are either duplicative of the evidence in the paper claims file or are irrelevant to the issues on appeal.  
 
 
FINDING OF FACT

The Veteran's chronic vaginitis is as likely as not related to military service.


CONCLUSION OF LAW

With resolution of reasonable doubt in the Veteran's favor, chronic vaginitis was incurred in active service.  38 U.S.C.A. § 1110, 1131 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2015). 


REASONS AND BASES FOR FINDING AND CONCLUSION

As the Board's decision to grant service connection for chronic vaginitis herein constitutes a complete grant of the benefits sought on appeal, no further action is required to comply with the Veterans Claims Assistance Act of 2000 and the implementing regulations.

Service connection may be established for disability resulting from personal injury suffered or disease contracted in line of duty in the active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Service connection may also be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d).

To establish a right to compensation for a present disability, a Veteran must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service - the so-called nexus requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004). 

The Board finds that service connection for chronic vaginitis is warranted in this case.  First, the medical records in evidence show that the Veteran experiences recurrent vaginitis.  At her July 2013 VA examination, the VA examiner diagnosed the Veteran with chronic, recurrent vaginitis and noted that the Veteran reported being diagnosed with vaginitis 3-4 times within the last year.  The Veteran's private medical records show that the Veteran has been treated for vaginitis and/or symptoms of vaginitis, to include discharge, itching, burning, and pain numerous times over the years.  A September 2010 statement from the medical office of Dr. V.O. stated that the Veteran had been treated for various vaginal infections at that facility since the year 2003.  Thus, the Board finds that the Veteran has a current disorder.

Second, the Veteran's service treatment records (STRs) show that the Veteran was treated for vaginitis while in service.  The Veteran's March 1985 enlistment examination was normal and no gynecological disorders were noted.  The Veteran was then seen for vaginitis and/or symptoms of vaginitis, to include discharge, itching, burning, and pain in July 1985, September 1985, April 1986, February 1987, June 1987, and February 1988.  The Veteran was also treated for symptoms of irregular menstruation several times while in service.  Her April 1989 separation examination, however, noted that the Veteran's gynecology system was normal and no disorders were noted.  The issue, then, is whether the Veteran's currently diagnosed chronic, recurrent vaginitis is related to service.  

In January 2011, the Veteran underwent a VA examination in connection with her claim.  The examiner diagnosed the Veteran with vaginitis with an onset date of July 1985.  The examiner then confirmed a diagnosis of vaginitis with yeast infection at the time of the examination.  However, the 2011 examiner did not provide an etiology opinion and had not reviewed the claims file at that time.  In a September 2011 addendum opinion, the 2011 VA examiner supplemented her report with an etiology opinion.  She opined that the Veteran's vaginitis was not related to service.  In support of this opinion, the examiner cited medical literature, which discussed the symptoms and etiology of vaginal infections generally.  However, the examiner failed to relate the cited medical literature to the specific facts in this Veteran's case.  Therefore, the Board found the 2011 examination and addendum opinion inadequate in its July 2012 decision and the claim was remanded for further development.

The Veteran was then afforded a VA examination in August 2012.  The 2012 examiner diagnosed the Veteran with recurrent vaginitis and recurrent cystitis.  She then opined that the Veteran's disorder was less likely than not related to service because the Veteran had not had vaginitis or cystitis in the past year.  However, that opinion failed to address the recurrent nature of the Veteran's disorder.  The 2012 VA examiner then discussed the etiology of vaginitis generally, but not as to the specific facts of the Veteran's case.  The Board found this examination was inadequate in a June 2013 Board decision, as the examiner had again failed to provide support for her opinions.   

The Veteran was therefore afforded another VA examination in July 2013.  At that time, the Veteran was diagnosed with chronic, recurrent vaginitis, with current symptoms of irregular menstruation.  The 2013 examiner reviewed the claims file, interviewed the Veteran, and performed an evaluation.  The examiner then opined that she had reviewed the claims file and determined that the Veteran's chronic, recurrent vaginitis was at least as likely as not incurred during military service.  In support of her opinion, she stated that the Veteran had been treated for recurrent vaginitis multiple times while in service.  She also opined that the condition was not congenital or developmental in nature.   

The Board finds that the opinion provided by the July 2013 VA examiner is the most probative evidence in this case as she considered the Veteran's specific medical history, testimony, and overall presentation and provided a supporting explanation for the opinion.  Further, the Board finds that the evidence of record supports an in-service onset of vaginitis.  Although the Veteran's separation examination did not diagnose the Veteran with vaginitis, the Veteran's vaginitis and related symptoms started while in service and continued thereafter.  The Board also notes that even while providing negative nexus opinions, the January 2011 and August 2012 examination reports never-the-less indicated that the Veteran's vaginitis was recurrent in nature, thus, supporting the July 2013 VA examiner's opinion.  Therefore, the Board concludes that service connection for vaginitis is granted.


ORDER

Service connection for chronic, recurrent vaginitis is granted.


____________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


